Sommer, J. This cause coming on to be heard on the motion of Respondent to dismiss, due notice having been given the parties hereto and the Court being fully advised in the premises: The court finds that the instant claim is for personal injuries and was filed on June 18, 1987, seeking the maximum award of $100,000 apiece for both Claimants. Section 8(d) of the Court of Claims Act (Ill. Rev. Stat. 1987, ch. 37, par. 439.8(d)) provides for a $100,000 limitation on any Court of Claims award of damages in claims arising in tort. Further, section 26 of the Act (Ill. Rev. Stat. 1987, ch. 37, par. 439.24 — 6) provides that there shall be but one satisfaction of any claim or cause of action in this Court, and any recovery awarded by us shall be subject to the right of setoff. Claimant concurrently filed another cause in the circuit court of Cook County entitled Behrens v. Ranahan, No. 85-L-26255. This cause arose from the same occurrence that gave rise to the instant claim. The circuit court action was settled for $100,000 apiece for both Claimants herein. The terms and conditions governing suits for damages against the State as the sovereign are granted by the General Assembly and do not arise as a matter of common law or organic law. The statutes granting the exceptions to sovereign immunity are strictly interpreted. The precedents guiding the Court in the present claim are uniform, consistent, and numerous in their statement of the rule that recovery of the statutory limit of $100,000 from another party to an accident completely sets off any claim that may be had against the State. Kurowski v. State (1984), 37 Ill. Ct. Cl. 215; Petersen v. State (1984), 37 Ill. Ct. Cl. 104, 110. It is therefore ordered that Respondent’s motion be, and the same is, hereby granted, and the instant cause is hereby dismissed.